Citation Nr: 0816012	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-02 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, status post lumbar laminectomy and diskectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in St. 
Petersburg, Florida, which in part denied service-connection 
for a lumbar spine disorder.  

In August 2005, the Board disposed of another issue on appeal 
and remanded the lumbar spine issue for additional 
development.  Such has been completed and the matter is 
returned to the Board for further consideration.

The veteran is noted to have previously testified in March 
2005 before a Veterans Law Judge (VLJ) who is no longer 
employed by the Board.  He was offered the opportunity to 
attend another hearing before an active VLJ but responded in 
January 2008 indicating he did not desire another hearing.


FINDINGS OF FACT

There is no competent medical evidence showing the veteran's 
lumbar spine disorder is related to service, to include as 
due to arthritis being manifested to a compensable degree 
within one year following the veteran's discharge from 
service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the veteran's claim on appeal was 
received in February 2001.  Prior to the claim being denied 
in April 2002, a duty to assist letter was issued by the RO 
in April 2001, with a second letter sent in August 2001.  
These letters provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  Additional VA notice was 
sent in September 2005.  The duty to assist letters, 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no need for a 
VA examination in this instance where the evidence does not 
show that the claimed disability began in service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date or degree of disability.  Failure to send such 
a letter is harmless error in this case, as service 
connection is being denied.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (harmless error).

II.  Service Connection

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002, and Supp. 2007); 38 C.F.R. § 3.303 (2007).  
Service connection is presumed if evidence shows that 
arthritis became manifest to a compensable degree (10 
percent) within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. 
§§ 3.307, 3.309 (2007).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

The veteran contends that he is entitled to service 
connection for a lumbar spine disorder.  He has alleged 
having injured his back in service when stationed aboard the 
U.S.S. Parsons (DD 949) in the Gulf of Tonkin, when he fell 
down a ladder.  He does not allege that this incident took 
place during combat.  

Turning to the facts of this case, the veteran's service 
medical records are silent to any reported back problems.  
The veteran's pre-service examination of January 1963 and 
entrance examination dated September 1963 indicated that he 
had normal spine and musculoskeletal examination.  

His service personnel records confirm service aboard the 
U.S.S. Parsons in July 1965, but neither confirm or rebut his 
contentions that he was injured aboard this ship.  His DD 
Form 214 reflects Vietnam service, but does not reflect 
combat.

Private medical records reflect that the veteran was treated 
in December 1966 for low back pain of onset the previous 
night after he was lifting and throwing cases weighing 50 to 
60 pounds, and twisted his body causing low back pain.  A 
January 1967 letter from his private doctor apparently 
reciting radiographic study results revealed that no 
intrinsic bone disease was seen, and all of the disc spaces 
were well preserved.  The alignment of L-5 on S-1 was normal.  
When the veteran assumed an erect position there was a 3/16 
inch discrepancy on the level of the hip joints with the left 
side being shorter than the right.  There was corresponding 
discrepancy at the sacral base.  This amounted to 3/8 inch.  
This was accompanied by a mild rotary scoliosis of the lumbar 
spine convexity to the left.  The diagnosis was a 3/16 inch 
shortening of the left lower extremity and 3/8 inch 
discrepancy in the level of the sacral base, the left side 
being lower than the right.  This was accompanied by mild 
scoliosis.

Private medical records reflect that the veteran was treated 
in the late 1990's for lumbar spine complaints, with 
treatment that included chiropractic treatment from 1997 
through 1999, as well as traditional medical treatment from 
physicians.  In June 1997 he was hospitalized for intractable 
back pain with magnetic resonance imaging (MRI) obtained 
showing degenerative changes with mild concentric bulges at 
L3/4 and 4/5 and mild left posterior lateral prominence of 
L5-S1.  There was no significant herniation or stenosis.  His 
past medical history was significant for a prior L4/5 disc 
excision in 1983 by the same doctor now treating him.  He was 
administered IV steroids and analgesics and discharged with 
follow-ups in one week.  Records from June and July 1998 
noted an impression of degenerative facet joint disease, with 
a history of surgery performed 10 years earlier.  An October 
1997 chiropractic note revealed he was seen for an injury to 
the right S1 and hip after he slipped on a railroad track and 
indicated that this was not for a recurrence in the past 3 
months.  In August 1999 he was seen for complaints of low 
back and lower extremity pain of long duration, although no 
specific date was given as to onset.  He had recently 
exacerbated his pain over the past 3 months.  He was noted to 
have had previous surgery in 1995 with multiple disc 
excisions.  Physical examination showed limited motion, 
strong dural tension signs and hypoesthesia along the left 
L/5 dermatome.  His symptoms were compatible with discogenic 
pain involving the left L5 spinal root.  Another August 1999 
record noted a history of diffuse degenerative disc disease 
for which he underwent an MRI in June 1997 which demonstrated 
advanced degenerative change from L3 to S1, a laminectomy 
defect and mild to moderate stenosis L3/4.  An MRI report 
from August 1999 revealed focal posterior left laterally 
herniated L5-S1 disc with left S1 nerve root compression, 
small posterior left laterally herniated L4-5 disc and L3-4 
disc degeneration with posterior annular bulging.  Although 
these records suggested his lumbar spine pathology was 
longstanding, none of the records suggested that his problems 
dated back to service or were caused by any incident in 
service. 

Private medical records from 2000 to 2001 primarily address 
other medical problems.  However in October 2000, the veteran 
reported weakness and numbness of the right leg for the past 
5 or 6 years and of being depressed due to chronic back pain 
and leg weakness.  His past medical history was significant 
for low back surgery in the 1980's due to multiple disc 
herniations and was also noted to have been disabled due to 
low back problems in the 1980's.  Physical examination 
revealed no spinal tenderness, scoliosis or CVA tenderness, 
but did reveal neurological findings of decreased sensation 
of the right leg, with the assessment based on review of 
records to note MRI findings from August 1999 showing a focal 
posterior left laterally herniated L5-S1 disc with left S1 
root compression as well as herniations in the L4-5 and L3-4 
discs.  The doctor warned him of the potential for his 
neurological symptoms to worsen if he did not undergo further 
surgery.  In February 2001 he underwent neurological testing, 
wherein he reported a history of chronic back problems with 
his back "going out" about once a year, a history of lumbar 
laminectomy done in 1983 and subjective complaints of 
occasional numbness in the right knee and shin.  Following 
examination which revealed no objective findings of 
significance, but noted subjective complaints of diminished 
sensation to pinprick over the right knee only he was 
assessed with post lumbar laminectomy syndrome, currently 
stable and asymptomatic.  A March 2001 record addressing 
respiratory problems noted a history of low back surgery for 
lumbar disc herniation in the 1980's.  

The veteran additionally treated with a pain management 
clinic throughout 2001.  A June 2001 initial consult for the 
clinic reveals the veteran stated that he sustained his first 
back injury when he was 17 and fell off a ladder and since 
that time he has had multiple traumas to the back and 
subsequently has had back problems for greater than 35 years, 
with a history of surgery in the 1980's but has continued 
back pain.  He treated his back with epidural injections with 
pain relief and did not want surgery, despite being advised 
by an orthopedic surgeon that it was needed.  Following the 
examination which showed his motion severely limited by pain, 
the examiner diagnosed herniated lumbar disk and scheduled 
the veteran for an injection.  In July 2001, he was seen for 
complaints of a severe exacerbation of back pain with left 
leg numbness causing his leg to drag.  MRI was done and 
confirmed the presence of a large herniated disk and fragment 
at the L5-S1 level on the left side, with the disk fragment 
noted to be quite large.  There was also evidence of previous 
surgery at L4-5 and what appeared to be a compromise of the 
foramens.  The treating doctor advised he undergo discectomy 
as strong conservative management including medication had 
been ineffective.  The veteran underwent surgery within the 
same month, for a lumbar laminectomy and discectomy for a 
diagnosed herniated lumbar disk with extruded fragment of the 
L5-S1 level below the disk space.  

In support of his claim the veteran submitted lay statements 
from former coworkers regarding his back.  One statement 
received in January 2001 recalled that the veteran was a 
truck driver and in late 1965 or early 1966, he hurt his back 
to the point where he was unable to finish his route.  The 
coworker had to help retrieve the truck and recalled that the 
veteran was out of work for about a month and returned to 
work on light duty.  A statement from the former secretary 
received in May 2001 confirmed that the veteran was employed 
as a truck driver and loading man in 1965 or 1966 and injured 
his back.  The secretary said she sent him to a doctor who 
takes care of all injuries and the doctor ordered him to take 
a month off from work and returned to light duty.  

In September 2005, records were obtained from the Social 
Security Administration and include duplicates of records of 
treatment for his back, as well as medical records pertaining 
to other disabilities.  They also include an October 1998 
disability evaluation that significantly recited a history 
given by the veteran regarding his back problems.  The 
veteran indicated that at age 19 he injured his back 
unloading a tractor trailer.  He saw a chiropractor and 
received quite a bit of relief at that time.  He reinjured 
his back in 1983 while helping his brother pull off a pool 
cover, and was bending and pulling at the time.  He indicated 
he underwent low back surgery in 1984 which helped but after 
a year with no pain, the pain gradually returned.  He was 
noted to have suffered back pain again in 1997 for no 
apparent reason, and refused recommended treatment of having 
nerves cut in his back.  Following physical examination which 
revealed some lumbar tenderness and muscle spasm, he was 
assessed with chronic back pain and radiculopathy.  The rest 
of the Social Security records addressed the level of 
functional impairment caused by his back symptoms as well as 
other disabilities.

Based on a review of the evidence the Board finds that 
service-connection is not warranted for a lumbar spine 
disorder.  There is no evidence of back problems or injury 
shown in the service records, and the postservice medical 
records clearly reflect that the veteran injured his back 
about 2 years after service, as he was treated for a back 
injury in December 1967.  The lay statements submitted 
likewise suggest a postservice injury to his back.  

This evidence also reflects service connection is not 
warranted for a lumbar spine disorder on a presumptive basis 
as there is no evidence of arthritis of the lumbar spine 
manifested within one year of service.  

Aside from the veteran's own contentions, there is no 
evidence linking the veteran's current lumbar spine 
disability to service.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a lumbar spine disorder, status post 
lumbar laminectomy and diskectomy is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


